Case 1:19-cr-00561-LAP Document 348 Filed 07/26/21 Page 1 of1

LAW OFFICE OF RONALD L. KUBY

ATTORNEYS AT LAW
119 West 2382 STREET, SUITE 9OO
New York, New York IOO!1

TELEPHONE: (212) 529-0223
Fax: (212) 529-0644

= = WWW.KUBYLAW.COM
Process SERVER

ee Luis R. AYALA 1952
GEORGE WACHTEL : 952-2012

LEAH Busey

STAFF
Susan BalLey

Ronacpb L. KuBy
RHtyYa TRIVEDI

 

July 26, 2021

BY ECF

The Hon. Loretta Preska

District Court Judge

Federal District Court for the Southern District of New York
500 Pearl Street

New York, NY

Re: Request for Extension of Time to File Scheduling Letter in USA v. Donziger
Dear Judge Preska,

The defense writes to respectfully request a short extension of time to file a briefing schedule
with respect to sentencing in the above captioned case.

Mr. Kuby is currently out of the country, among the islands of Tahiti, and will not be back
within the three business days specified in Your Honor’s order.

As such, the defense requests permission to file the requested briefing schedule by Monday,
August 2nd. I have spoken to Ms. Glavin, who has no objection.

Respectfully submitted,

4 La

Kiitaye fT

Attorney for Steven Donziger
